Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 8/5/2022 has been entered. Claim(s) 1-20 is/are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim elements “a classifier that retrieve (claims 9, 10, ) a trainer that uses (claims 9, 12, 13, 14 ), a personification engine that generate (claims 9, 10 )  a content identification system that identify (claim 14) , the trainer further assign (claim 15)” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant’s specification does not contain sufficient structure that performs the function in question is not evident in Applicant’s disclosure. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 1 ,9, 17, has the limitation “using the trained model, generating a comment for a second content item received from a source” which is disjoint from the rest of the claims because it does connect with the other steps. Furthermore, regarding the limitation “generate an artificial content item for a given item” is unclear whether or not this could be the same item as the first item.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (U.S. Patent App Pub 20160171514).
Regarding claim 1,
Frank teaches a method comprising: retrieving a plurality of corpus elements, each corpus element comprising a first comment item and a user comment for the first content item; (See paragraphs 350, 571, 583-585, 587-588,  figures 33-35, Frank teaches crowdbased decisions or suggestions and user comments using machine learning)
	using the retrieved plurality of corpus elements, training a model to generate an artificial comment for a given item, and (See paragraphs 350, 584-585, 571, Frank teaches using the crowdsourcing for a particular set to generate an answer or feedback) 
using the trained model, generating a comment for a second content item received from a source. (See paragraphs 350, 584-585, 571, Frank teaches using the trained model to recommend different and/or maintaining of a certain distance from other people the user is conversing with. Optionally, the suggestion is made by detecting the affective response of a person the user is communicating with.)

Regarding claim 2,
Frank teaches the method of claim 1, wherein retrieving the plurality of corpus elements comprises dividing the plurality of corpus elements into a plurality of sets, each set of the plurality of sets being assigned a quality score based on a quality of the user comment for an item in the set. (See paragraphs 584-586, Frank teaches different sets of crowdsourcing for the different scenarios for different user comments or chats)
 
	Regarding claim 3,
Frank teaches the method of claim 2, wherein the retrieved plurality of corpus elements comprised using a set of a highest quality score to train the model to generate the artificial comment(See paragraphs 582-585, Frank teaches highest score to generate the artificial comment)

Regarding claim 4,
Frank teaches the method of claim 1, wherein generating the comment for the second content item based on a user profile. (See paragraphs 586-587, 600, 643, Frank teaches generating a comment based on the user profile)

	Regarding claim 5,
Frank teaches the method of 1, the training the model comprising training a recurrent neural network model (RNN).  (See paragraphs 537, 549, 1293, Frank teaches neural networks)

	Regarding claim 6,
Frank teaches the method of claim 1, further comprising: 
identifying a target user group to which the  second content item is to be recommended; (See paragraphs 585 -586, Frank teaches sending suggestions)
generating a notification to the target user group, the notification comprising the second content item and the generated comment.  (See paragraphs 585 -586, Frank teaches sending a warning with the comment)

	Regarding claim 8,
Frank teaches the method of claim 1, further comprising: retrieving a plurality of chatbot corpus elements, each chatbot corpus element comprising a comment and associated response; (See paragraphs 418, 584, 587, 589, Frank teaches sending artificial responses to a user’s messages)
using the retrieved plurality of chatbot corpus elements, training a chatbot model to generate an artificial response for a given comment; and using the trained chatbot model, generating a response for an input comment. (See paragraphs 418, 584, 587, 551, Frank teaches training a virtual assistant to better make suggestions to a user)

	
	Regarding claim 9,
Frank teaches the apparatus comprising: a classifier that retrieves a plurality of corpus elements, each corpus element comprising a first content item and a user comment; (See paragraphs 350, 571, 583-585, 587-588,  figures 33-35, Frank teaches crowdbased decisions or suggestions and user comments using machine learning)
a trainer that uses retrieves a plurality of corpus elements to train a model to generate an artificial comment for a given item; and (See paragraphs 350, 584-585, 571, Frank teaches using the crowdsourcing for a particular set to generate an answer or feedback)
a personification engine that, using the trained model, generates a comment for content item received from a source. (See paragraphs 350, 584-585, 571, Frank teaches using the trained model to recommend different and/or maintaining of a certain distance from other people the user is conversing with. Optionally, the suggestion is made by detecting the affective response of a person the user is communicating with.)

Claims 10-14, 16 list all the same elements of claims 2-6, 8, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2-6, 8 applies equally as well to claims 10-14, 16.  

Claims 17-20 list all the same elements of claims 1-4, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 17-20. Further, regarding computing device including a processor and a memory holding instructions executable by the processor to: See paragraphs 586, 1711) 

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (U.S. Patent App Pub 20160171514 in view of Manterach (U.S. Patent App Pub 20160041985).

Regarding claim 7,
Frank  teaches the method of claim 6.
Frank does not explicitly teach but Manterach teaches further comprising: assigning a category to each of the plurality of corpus elements, the training the model comprising training a separate model for each assigned category using only corpus elements assigned to that category; and (See paragraphs 76-77, Manterach)
assigning a category to the second content item, the generating the comment comprising using the trained model associated with the assigned category of the second content item.  (See paragraphs 76-77, Manterach)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Manterach with Frank because both deal with machine learning. The advantage of incorporating the above limitation(s) of Manterach into Frank is that Manterach the method for suggesting words for use in a headline is provided to increase click through rates of the headlines. The method allows an editor to increase readership of an article or compare different headlines of an article, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Manterach)

Claims 15 list all the same elements of claims 7, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 7 applies equally as well to claims 15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Levine, U.S. Patent App 20080109784, teaches the method involves loading markup representing a markup data artifact (160) i.e. XML data artifact, into a document object model (DOM) for the markup. Logical expressions in the markup are executed to locate automatically generated portions in the markup. The located automatically generated portions are deleted from the markup, and new automatically generated portions are added to the markup. New logical expressions are added for each of the new automatically generated portions. The computed new logical expressions are written to the markup.
2.Ito, U.S. Patent App 20050086647, teaches the product has instructions for creating structure information that indicates a relation between a program call structure and data input-output information of a computer program source code by analyzing the code. Process-outline information of the code is created from a part of the structure information. Computer program specifications of the code are created by using the process-outline information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444